          CaseCase
               1:21-sc-01387-GMH
                   1:21-cr-00350-PLF
                                  *xxxxxxx*
                                      Document
                                            Document
                                               17-1 Filed
                                                     3 Filed
                                                          05/18/21
                                                             05/17/21
                                                                    Page
                                                                      Page
                                                                         1 of18of 7

EXHIBIT

                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA
     IN RE THE SEARCH OF INFORMATION                            :
     ASSOCIATED WITH ONE ACCOUNT                                :
     STORED AT PREMISES CONTROLLED                              :        1:21-SC-1387-GMH
     BY TWITTER PURSUANT TO 18 U.S.C. §                         :
     2703 FOR INVESTIGATION OF                                  :
     VIOLATIONS OF 18 U.S.C. §§ 111(a)(1), 2                    :        xxxxxxxx

          GOVERNMENT’S MOTION TO COMPEL COMPLIANCE WITH SEARCH WARRANT

             The United States of America, by and through the Acting United States Attorney for the

     District of Columbia, hereby moves the Court to issue an order requiring Twitter, Inc. (Twitter),

     a company headquartered in San Francisco, California, to comply with the search warrant issued

     in this case with respect to the account @xxxxxxxxxxxxxx, which is stored, maintained, controlled

     and operated by Twitter.

                                                     Background

             Antionne De Shaun Brodnax, aka bugziethedon, has been charged by information with

     offenses relating to the January 6, 2021 attack on the Capitol Building, in case number 1:21-cr-

     00350-PLF. Specifically, he is charged with knowingly entering and remaining in a restricted

     building, in violation of 18 U.S.C. § 1752(a)(1); knowingly engaging in disorderly conduct in a

     restricted building, with the intent to disrupt, and causing the disruption of, government business,

     in violation of 18 U.S.C. § 1752(a)(2); willfully and knowingly engaging in disorderly conduct

     on the Capitol grounds, in violation of 40 U.S.C. § 5104(e)(2)(D); and willfully and knowing

     demonstrating in a Capitol building, in violation of 40 U.S.C. § 5104(e)(2)(G). He is aware of

     but has not yet been arraigned on the information. 1



             The defendant was presented on a complaint consisting of the same charges based on the same conduct, on
             1

     March 17, 2021, in U.S. v. Antionne Brodnax, 1:21-mj-192-ZMF. That case was closed on May 11, 2021, after the
     government filed the information.
    CaseCase
         1:21-sc-01387-GMH
             1:21-cr-00350-PLF
                            *xxxxxx*
                                Document
                                     Document
                                         17-1 3Filed
                                                  Filed
                                                      05/18/21
                                                        05/17/21Page
                                                                  Page
                                                                     2 of
                                                                       2 of
                                                                          8 7




        On April 29, 2021, this Court issued a search warrant for the Twitter account

@bugziethedon in connection with the investigation of Brodnax for the above violations, as well

as the investigation into the January 6, 2021 attack on the Capitol generally. The warrant was

expressly issued pursuant to rule 41 of the Federal Rules of Criminal Procedure and was

electronically served on Twitter on April 30, 2021.

        On May 14, 2021, the government was served with the Defendant’s Motion to Quash

Search Warrant in Case 21-SC-1371 (sic), filed in U.S. v. Antionne Brodnax, 1:21-cr-00350-

PLF. In that motion the defendant sought to quash a search warrant for the defendant’s Twitter

and Facebook accounts. The motion alleged that the warrant was overbroad and attached a copy

of the warrant issued in this case, i.e., in 1:21-sc-1387, as well as an email the defendant had

received from Twitter, dated May 9, 2021. That email advised the defendant that it had received

legal process with respect to his Twitter account, @xxxxxxxxxxx (motion and attachments

collectively attached as exhibit 1).

        On May 14, 2021, the FBI agent who served the warrant in this case on Twitter received

an email stating:


                 Dear [FBI] SA Sean Van Schaften:

                 We've received notice that a Motion to Quash and Motion to
                 Unseal Search Warrant Affidavit[2] have been filed. We will
                 suspend processing your request regarding @xxxxxxxxxxx
                 pending resolution of the motion to quash.

                 Twitter Legal

To date, the government has not received any production from Twitter pursuant to the

@xxxxxxxxxxxxx search warrant.


        2
          The government was also served with the separate defense motion to unseal the search warrant affidavit,
filed in U.S. v. Antionne Brodnax, 1:21-cr-00350-PLF. The government intends to oppose that motion.

                                                         2
    CaseCase
         1:21-sc-01387-GMH
             1:21-cr-00350-PLF
                            *xxxxxxxxxxxx*
                                Document 17-1
                                           Document
                                               Filed 05/18/21
                                                     3 Filed 05/17/21
                                                               Page 3 ofPage
                                                                         8 3 of 7




                                                   Argument

        Unless and until an order from this Court is issued requiring Twitter not to comply with

this Court’s warrant, Twitter should be required to process the warrant for the @xxxxxxxxxxx

Twitter account issued in this case. The government intends to file an opposition to the motion

in U.S. v. Antionne Brodnax, 1:21-cr-00350-PLF, taking the same position, i.e., that it is this

Court, the Court that issued the warrant, and only this Court, that has the authority to quash the

warrant. 3 Moreover, Brodnax lacks standing to challenge the warrant in any court prior to its

execution.

    1. The authority of this Court to issue the search warrant in this case flows from 28 U.S.C. §
       636(a)(1) and therefore is not appealable or reviewable by a U.S. District Judge prior to
       execution.

        Title 28, U.S. Code, section 636, subsection (a) provides in pertinent part:


                 (a)     Each United States magistrate judge serving under this
                 chapter shall have within the district in which sessions are held by
                 the court that appointed the magistrate judge, at other places where
                 that court may function, and elsewhere as authorized by law—

                      (1) all powers and duties conferred or imposed upon United
                      States commissioners by law or by the Rules of Criminal
                      Procedure for the United States District Courts[.]

As the U.S. District Court for the Eastern District of Pennsylvania recently held, 28 U.S.C. §

636(a)(1) “preserve[s] the historic power of commissioners[, one of which] is the power to issue

search warrants,” and is therefore the source of a magistrate judge’s authority to do so. United




         3
           The defense motion also attached an email from Facebook advising the defendant that his Facebook
account was recently the subject of legal process. The defense motion seems to assume, incorrectly, that the search
warrant in this case for the Twitter account @xxxxxxxxxxx also applies to a Facebook account. In fact, the
defendant’s Facebook account is the subject of a separate search warrant, issued in case number 1:21-sc-1386-GMH.
To date, the government has not received notice from Facebook, Inc. that it has suspended processing of that
separate search warrant.

                                                        3
    CaseCase
         1:21-sc-01387-GMH
             1:21-cr-00350-PLF
                            *xxxxxxxxxxxx*
                                Document 17-1
                                           Document
                                               Filed 05/18/21
                                                     3 Filed 05/17/21
                                                               Page 4 ofPage
                                                                         8 4 of 7




States of America v. Information Associated With Email Account (Warrant), 449 F. Supp. 3d

469, 472 (E.D. Pa. 2020).

       By contrast, the authorities of a magistrate judge set out in 28 U.S.C. § 636(b)(1), such as

to make certain pretrial rulings and to conduct evidentiary hearings, arise only when a district

judge “designate[s]” a magistrate judge to perform those duties. For authorities exercised under

that provision the statute expressly allows for review by a district judge. 28 U.S.C. §

636(b)(1)(A) (“A judge of the court may reconsider any pretrial matter under this subparagraph

(A) where it has been shown that the magistrate judge's order is clearly erroneous or contrary to

law’), (b)(1)(B), (C) (“A judge of the court may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.”). Similarly, a magistrate judge’s

authority under 28 U.S.C. § 636(b)(2) to serve as a special master, again upon a district judge’s

designation, is subject (with very limited exceptions) to the Federal Rules of Civil Procedure.

Which rules allow a party to challenge the master’s findings before a district judge and provide

that a district judge “may adopt or affirm, modify, wholly or partly reject or reverse” the rulings

of the special master. Fed. R. Civ. P. 53(f).

       While subsection (b)(3) provides that a magistrate judge “may be assigned . . . additional

duties,” without specifying who may make the assignment, the provision’s grouping with others

that expressly refer to duties designated by a district judge makes clear such an assignment must

come from a district judge. See Wellness Internat’l, Ltd. v. Sharif, 575 U.S. 665, 676 n.8 (2015).

Notwithstanding the lack of express language within this provision permitting review by a

district judge, it is well settled that the exercise of a magistrate judge’s duties, pursuant to such

an assignment, is subject to such review, should a party seek it. See Peretz v. United States, 501

U.S. 923, 939 (1991).



                                                   4
   CaseCase
        1:21-sc-01387-GMH
            1:21-cr-00350-PLF
                           *xxxxxxxxxx*
                               DocumentDocument
                                        17-1 Filed
                                                 3 05/18/21
                                                    Filed 05/17/21
                                                              Page 5Page
                                                                     of 8 5 of 7




       When a magistrate judge issues a search warrant pursuant to his or her authority under 28

U.S.C. 636(a)(1), the judicial officer is exercising the historic power of a commissioner for

which there is no right of appeal, express or implied, to a district judge, at least until the warrant

is executed. Information Associated With Email Account (Warrant), 449 F. Supp. at 473-75.

   2. Broadnax, the defendant in 1:21-cr-00350-PLF, does not have standing to challenge the
      warrant prior to its execution.

       Although this Court has the authority to review the propriety of its own rule 41 search

warrant, even before execution, Brodnax does not have standing to seek such a review. As the

Supreme Court has held, neither the Constitution nor rule 41 requires the government to serve a

property owner with a copy of a search warrant prior to its execution. U.S. v. Grubbs, 547 U.S.

90, 98-99 (2006). If there is no requirement that the property owner be so notified, there cannot

be a right for the property owner to contest execution of the warrant. As the Court held in

Grubbs:


               The Constitution protects property owners not by giving them
               license to engage the police in a debate over the basis for the
               warrant, but by interposing, ex ante, the deliberate, impartial
               judgment of a judicial officer between the citizen and the police
               and by providing, ex post, a right to suppress evidence improperly
               obtained and a cause of action for damages.

Id. at 99 (internal quotation and alteration marks and citation omitted); accord Zurcher v.

Stanford Daily, 436 U.S. 547, 567 (1978) (declining to interpret the Fourth Amendment to

require notice and hearing before execution of a search warrant).

       In this case Brodnax learned of the warrant because he was notified by Twitter, not

because he was notified by the government. But that does not change the analysis.




                                                   5
   CaseCase
        1:21-sc-01387-GMH
            1:21-cr-00350-PLF
                           *xxxxxxxxxxx*
                               Document Document
                                         17-1 Filed305/18/21
                                                      Filed 05/17/21
                                                               Page 6 Page
                                                                      of 8 6 of 7




   3. Twitter has not challenged the warrant.

       Finally, it is most significant that the only individual or entity who could challenge the

warrant, Twitter, has not sought to do so, either in this Court or any other. There thus remains in

place an order of this Court that “Twitter is required to disclose [certain] information to the

government,” as the warrant expressly commands. The fact that someone with no standing has

filed a motion to quash the warrant, in a court having no authority to do so, is no basis for

Twitter to delay its compliance.

                                            Conclusion

       Based on the foregoing, this Court should issue an order compelling Twitter to comply

with the warrant previously issued in this case. A proposed Order is attached.

                                              Respectfully submitted,
                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              D.C. Bar No. 415793

                                              /s/Michael C. Liebman
                                              Michael C. Liebman
                                              Assistant United States Attorney
                                              D.C. Bar No. 479562
                                              555 4th Street, N.W., Room 9106
                                              Washington, D.C. 20530
                                              (202) 252-7243
                                              (202) 353-9415 (fax)
                                              michael.liebman@usdoj.gov




                                                  6
CaseCase
     1:21-sc-01387-GMH
         1:21-cr-00350-PLF
                        *xxxxxxxxxxx*
                            Document Document
                                      17-1 Filed305/18/21
                                                   Filed 05/17/21
                                                            Page 7 Page
                                                                   of 8 7 of 7




                                   EXHIBIT
  Case Case
       1:21-sc-01387-GMH
             1:21-cr-00350-PLF
                           *xxxxxxxxxxxx*
                                Document 17-1
                                          Document
                                               Filed3-2
                                                     05/18/21
                                                         Filed 05/17/21
                                                                Page 8 ofPage
                                                                         8    1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
IN RE THE SEARCH OF INFORMATION                      :
ASSOCIATED WITH ONE ACCOUNT                          :
STORED AT PREMISES CONTROLLED                        :      1:21-SC-1387-GMH
BY TWITTER PURSUANT TO 18 U.S.C. §                   :
2703 FOR INVESTIGATION OF                            :
VIOLATIONS OF 18 U.S.C. §§ 111(a)(1), 2              :
                                           ORDER
       Upon motion of the government, and for good cause shown, it is hereby ORDERED that

Twitter, Inc., shall immediately resume processing the search warrant issued in this case, with

respect to the Twitter account @xxxxxxxxxxx, and shall timely produce to the government the

information required by the warrant.

       SO ORDERED.



                                                     __________________________________
                                                     G. Michael Harvey, U.S. Magistrate Judge
